Name: Commission Regulation (EC) No 247/2004 of 12 February 2004 concerning tenders notified in response to the invitation to tender for the import of maize issued in Regulation (EC) No 2315/2003
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy;  tariff policy;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32004R0247Commission Regulation (EC) No 247/2004 of 12 February 2004 concerning tenders notified in response to the invitation to tender for the import of maize issued in Regulation (EC) No 2315/2003 Official Journal L 042 , 13/02/2004 P. 0015 - 0015Commission Regulation (EC) No 247/2004of 12 February 2004concerning tenders notified in response to the invitation to tender for the import of maize issued in Regulation (EC) No 2315/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 12(1) thereof,Whereas:(1) An invitation to tender for the maximum reduction in the duty on maize imported into Portugal from third countries was opened pursuant to Commission Regulation (EC) No 2315/2003(2).(2) Article 5 of Commission Regulation (EC) No 1839/95(3), allows the Commission to decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders notified, to make no award.(3) On the basis of the criteria laid down in Articles 6 and 7 of Regulation (EC) No 1839/95 a maximum reduction in the duty should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders notified from 6 to 12 February 2004 in response to the invitation to tender for the reduction in the duty on imported maize issued in Regulation (EC) No 2315/2003.Article 2This Regulation shall enter into force on 13 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 342, 30.12.2003, p. 34.(3) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 2235/2000 (OJ L 256, 10.10.2000, p. 13).